Judgment, Supreme Court, New York County, entered on July 18, 1975, dismissing the petition in this proceeding, brought pursuant to CPLR article 78, unanimously affirmed, without costs and without disbursements. The reclassification resolution challenged by petitioners was adopted in September, 1973. This proceeding was not commenced until about 16 months later and is, therefore, barred by the four-month Statute of Limitations contained in CPLR 217. (Matter of Griffin v County of Westchester, 36 AD2d 831.) Concur—Markewich, J. P., Birns, Silverman, Capozzoli and Lane, JJ.